Citation Nr: 1423696	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  07-20 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a neurological disorder of the right upper extremity, claimed as peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from August 1984 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a "Travel Board" hearing at the Atlanta RO in December 2009.  A transcript of the hearing is of record.

In September 2013 the Board remanded the case to the AOJ for additional development, which has been accomplished.  


FINDINGS OF FACT

1.  Cervical radiculopathy of the right upper extremity was shown on objective testing in January 2011. 

2.  The Veteran does not have a neurological disorder of the right upper extremity other than cervical radiculopathy that is etiologically related to active service or to his service-connected cervical spine disability.


CONCLUSIONS OF LAW

1.  The requirement for establishing service connection for cervical radiculopathy of the right upper extremity have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.310 (2013).


2.  The requirements to establish service connection for a neurological disorder of the right upper extremity other than cervical radiculopathy have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013) and 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, the Veteran was provided pre-adjudication notice in September 2004 and additional fully-compliant compliant notice in a letter dated in April 2007.  The RO subsequently readjudicated the appeal by a Statement of the Case (SSOC) in June 2007.   

In any event, the Veteran has not identified any prejudice due to error in the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, private treatment records, and VA examination reports.

The Board previously reviewed the file and determined the Veteran should be afforded a medical examination, and remanded the case for that purpose.  In compliance with the Board's remand, the Veteran's file was reviewed by a VA physician in December 2013.  The Board has reviewed the resultant medical opinion and finds the AOJ has substantially complied with the Board's remand requirements.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board also finds that the medical evidence of record is sufficient at this point for the Board to adjudicate the remaining issue on appeal.

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the claimant and asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  Additionally, the Veteran volunteered his history in service and his symptoms since service.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.


Applicable Laws and Regulations

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 
1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 
§ 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2006). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

Service treatment records (STRs) show no indication of right upper extremity (RUE) radiculopathy or neuropathy symptoms.  In February 1991 he had an electromyography/nerve conduction velocity (EMG/NCV) study in response to complaint of weakness in the left arm (provisionally diagnosed as possible neuropathy in the left arm) but the clinical impression was myofascial pain with sleep disturbance and no evidence of radiculopathy or neuropathy.  

In his separation examination, performed in April 1998, the Veteran's neurological condition was noted as "abnormal" due to loss of motor strength in the lower extremities associated with a low back disorder (degenerative disc disease at L4-5 and L5-S1).  The Veteran was subsequently medically discharged from service due to low back pain secondary to degenerative disc disease (DDD) of the lumbosacral spine.

In addition to having service connection for DDD of the lumbosacral spine, with associated peripheral neuropathy of the bilateral lower extremities, the Veteran has service connection for cervical strain and for peripheral neuropathy of the left upper extremity.  The Veteran has variously asserted that his claimed neurological disorder of the right upper extremity is residual to a neck/cervical spine injury in service or to exposure during service to toxins such as cleaning solvents that he used in service to clean aircraft engines.

The Veteran had a VA general medical, neurological and spine examinations in May 1999 in which he complained of neck pain but denied cervical radiation.  The examination reports are silent in regard to any indication of cervical radiculopathy.  X-ray of the cervical spine was normal, and no cervical spine diagnosis was made.  

Treatment notes from Dr. Jennings show the Veteran complained in November 2003 of low back pain and neck pain, as well as weakness and paresthesias in the left upper extremity (LUE).  Dr. Jennings referred the Veteran for magnetic resonance imaging (MRI) study of the cervical spine, which showed minimal degenerative without evidence of herniated nucleus pulposus, spinal stenosis or neural foraminal stenosis.  Dr. Jennings also referred the Veteran for an EMG/NCV study, which in relevant part showed generalized peripheral neuropathy of the bilateral upper extremities and no conclusive EMG evidence of acute left cervical radiculopathy (the report is silent in regard to any right cervical radiculopathy).  
Dr. Jennings reviewed the EMG study and stated that the test did not give any conclusive suggestion of a pinched nerve in the neck but did show evidence of peripheral neuropathy, which is usually associated with a metabolic problem.  In December 2003 Dr. Jennings stated that the EMG and MRI studies showed evidence of peripheral neuropathy superimposed on DDD in both the cervical and lumbar areas.

The Veteran underwent a neuroimmunological evaluation by Athena Diagnostics in April 2004 to test for sensorimotor neuropathy (SMN).  The resultant impression was that the Veteran's SMN profile was negative for all assays performed, and that it was accordingly unlikely the Veteran's neurological symptoms were associated with an autoimmune response to the antigens tested.

The Veteran had a VA peripheral nerves examination in November 2004, performed by an examiner who reviewed the claims file.  The Veteran reported having experienced neck pain in service that radiated down the LUE.  He reported continued problems with pain, tingling and weakness in the LUE; he specifically had no complaints concerning the right upper extremity (RUE).  The examiner performed a clinical examination and noted observations in detail; the examiner also noted the findings of the November 2003 EMG/NCV study cited above.   The examiner's impression in relevant part was peripheral neuropathy by EMG with no evidence of myelopathy and no MRI evidence of nerve entrapment in the cervical spine.  The examiner stated specifically that there was no evidence of neuropathy in the RUE.  

In his substantive appeal, received in July 2007, the Veteran asserted that his claimed peripheral neuropathy was caused by exposure to cleaning solvents to which he was exposed in service, especially methyl ethyl ketone (MEK).  The Veteran enclosed a number of internet articles discussing the hazards associated with exposure to MEK.  These articles assert in relevant part that exposure to MEK can cause central nervous system depression (fatigue, weakness, nausea, etc.).  Exposure to MEK alone had not been shown to cause peripheral neuropathy but exposure to MEK increased the onset of peripheral neuropathy that was caused by exposure to methyl butyl ketone (MBK), n-hexane and/or ethyl butyl ketone.  

The Veteran presented to the VA primary care clinic (PCC) in December 2008 complaining of chronic pain in the cervical spine for several years.  The pain was not associated with weakness or pain in the extremities, and clinical examination showed no dysfunction of the extremities.  The clinical impression was degenerative joint disease (DJD) of the cervical spine.

The Veteran presented to the VA emergency department in April 2009 complaining of spasm in the right side of his neck.  Clinical examination showed no neurological deficits, and the discharge diagnosis was muscular spasm in the neck.
 
The Veteran testified before the Board in December 2009 that his peripheral neuropathy of the upper extremities is primarily manifested by weakness that causes him to drop items.  His symptoms have become worse over time. 

In February 2010 the Veteran had a VA EMG in response to his complaint of a 20-year history of left arm pain and occasional paresthesias in the left arm and bilateral lower extremities.  Because he did not cite any RUE symptoms the EMG only tested the nerves on the left side.  The clinical impression was abnormal study consistent with mild polyneuropathy involving the [left] upper extremity.

Treatment records from Dr. Taylor show the Veteran presented for evaluation of "neuropathy" in January 2011.  Clinical evaluation showed no abnormality of 
the RUE, but EMG showed bilateral carpal tunnel syndrome (CTS), right worse than left, right C5 radiculopathy, bilateral C7 radiculopathy and bilateral nerve compression at the elbow.  Dr. Taylor noted the Veteran had worked as an aircraft mechanic in service for 14 years and post-service with an airline for 11 years.  Dr. Taylor stated the Veteran's ulnar nerve problem seemed to be caused by his work post-service, since it was early-onset, while his ulnar nerve compression at the elbows was most likely to have begun in service and been aggravated by his post-service work at the airline.  

The Veteran had a VA neurological examination in April 2011, performed by a neurologist who reviewed the claims file.  The examiner noted the Veteran's reported history of neuropathy in the bilateral lower extremities and the LUE 
during and since service; the review of symptoms is silent in regard to onset of any complaints relating to the RUE.  The examiner also noted the Veteran's contention that peripheral neuropathy may be due to exposure to MEK.  Clinical examination was entirely normal in all four extremities.  The examiner concluded the Veteran had no current radiculopathies or peripheral neuropathies, although there was evidence of muscle spasm in the lumbosacral area and the left cervical region.

The file was reviewed in July 2012 by a VA physician to determine whether the Veteran had a diagnosed neurologic disability and, if so, whether such disability was a continuation of symptoms in service.  The reviewer stated that the February 2010 VA EMG report (which had included the conclusion that "there is evidence of mild sensory neuropathy") was unreliable for a number of reasons, including the absence of any testing of the RUE.  The reviewer also cited the treatment notes by Dr. Taylor and the other VA examinations cited above.  In consideration of the entire file, the reviewer stated it is not likely that any of the issues that were noted by Dr. Taylor represent current neurological diagnoses (noting that myofascial pain syndrome, which was found in 1991, is not a neurological disorder).  Even if the Veteran did have any of the neurological disorders found by Dr. Taylor, those disorders would not date back to service.  The reviewer stated the Veteran appeared to have suffered from myofascial pain intermittently during and after service, which is not a neurological disorder; current VA treatment notes indicate the Veteran has trigeminal neuralgia (which is a neurological disorder and is not the same as myofascial pain syndrome) but this neuralgia appeared after discharge from service.

In September 2013 the Board granted service connection for peripheral neuropathy of the bilateral lower extremities and remanded the case for additional review examination to clarify whether the Veteran had peripheral neuropathy of the LUE or RUE that are associated with service, with the service-connected cervical spine strain or with exposure to toxins such as MEK in service.

The file was reviewed by a VA physician in December 2013.  The reviewer stated an opinion that neuropathies of the upper extremities are not likely incurred in service, to include exposure to MEK in service.  As rationale, the reviewer stated that some solvents such as n-hexane and methyl n-butyl ketone have been linked to peripheral neuropathy and that it is not entirely clear whether MEK can cause peripheral neuropathy, but there is evidence that MEK can potentiate the toxic effects of the other two.  However, the examiner stated that neuropathy caused by solvents is a profound distal-predominant syndrome that does not resemble the Veteran's complaints, examination findings or EMG/NCS results.  

In regard to whether the Veteran has neuropathy of the upper extremities that are related to the service-connected cervical strain, the reviewer stated it is at least as likely as not that left C5 and C7 radiculopathies are related to the cervical strain since these symptoms were documented in 1991.  However, CTS is not likely related since this is nerve compression that is distant from the neck.

In response to the VA opinion cited above the AOJ granted service connection for peripheral neuropathy of the LUE but continued the denial of service connection for peripheral neuropathy of the RUE.

Upon review of the record, the Board will resolve all doubt in favor of the Veteran and grant service connection for cervical radiculopathy of the RUE, but finds the preponderance of the evidence is against the claim for service connection for any other neurological disability of the RUE.  

Dr. Taylor indicated that EMG studies suggested right C5 and C7 radiculopathy, 
but she also noted that clinical evaluation showed no abnormality of the RUE.  Likewise, examination in April 2011 revealed no clinical abnormalities of the RUE.  The Board notes that a disability need not necessarily be compensable for service connection to be established.  Thus, although no clinical findings were noted, as objective testing by Dr. Taylor did result in a diagnosis of right cervical radiculopathy, service connection for that disorder is granted.  

However, the Board finds that service connection for any other neurological disability of the RUE is not warranted.  The medical evidence in this case does not show that the Veteran's diagnosed neurological disabilities of the RUE, other than cervical radiculopathy, are related to service or to the service-connected cervical spine disability.  CTS was not demonstrated until January 2011, many years after discharge from service, and the VA reviewer in July 2012 stated an opinion that the Veteran does not have a currently-diagnosed neurological disorder that is related to service.  

Dr. Taylor stated an opinion that the Veteran's ulnar compression appeared to have begun during service and aggravated after service by his post-service occupation.  However, Dr. Taylor did not provide any supporting rationale for her opinion that the Veteran had ulnar compression in service.  "The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  In contrast to the opinion of Dr. Taylor, the VA reviewers in July 2012 and December 2013 supported their opinions with citation to the Veteran's medical history and with detailed clinical rationale.  Indeed, the 2013 VA examiner noted that CTS and ulnar nerve compression syndrome are nerve compressions distant from the neck.  Thus, to the degree that the medical opinions differ, the Board finds the opinions of the VA reviewers to be more probative of the issue on appeal.  

The Veteran in this case has not asserted that he had peripheral neuropathy of the RUE that began in service; rather, he offers his own opinion that the claimed disorder is due related either to his service-connected cervical spine disability or to exposure to toxins in service.  The nature and etiology of any RUE symptoms are necessarily a complex medical question that is not within the competence of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  As explained above, the most probative medical evidence in this case weighs against the claim.

Based on the evidence and analysis above, the Board finds that service connection for cervical radiculopathy of the RUE is warranted, but that service connection for any other neurological disorder of the RUE, to include CTS, peripheral neuropathy, and ulnar neuropathy, is not warranted.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine and applied it to grant service connection for cervical radiculopathy of the RUE.  However, as the preponderance of the evidence is against the Veteran's claim for a neurological condition of the RUE other than cervical radiculopathy, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for cervical radiculopathy of the right upper extremity is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Service connection for a neurological disorder of the right upper extremity other than cervical radiculopathy is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


